DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed December 21, 2020.  Claims 1 and 3-21 remain pending in the application.  
Claims 1, 6, 13, 20 and 21 are currently amended.  
Claim 2 is canceled.
No claims are newly added.

Response to Arguments
Claim Rejections Under 112
Applicant's arguments, see REMARKS, filed December 21, 2020, with respect to claims 6 and 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, have been fully considered but they are not persuasive. The examiner has thoroughly reviewed the applicant’s arguments, however, firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
The amendments to claims 6 and 20 do not overcome the 35 U.S.C. 112(d) rejection. 
adjust the bias voltage of the PA circuitry in the one or more corrective iterations to reduce the at least the EVM deviation to a predetermined EVM deviation threshold.”
Claims 1 and 13 recite “adjust the bias voltage of the PA circuitry in one or more corrective iterations to reduce at least the EVM deviation to a predetermined performance deviation threshold.”
Therefore, claims 6 and 20 do not further limit claims 1 and 13 (from which they respectively depend).
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections Under 103
Applicant's arguments, see REMARKS, filed December 21, 2020, with respect to claims 1-21 rejected under 35 USC 103 as being unpatentable over Komninakis et al. (US 2013/0257529 A1) in view of Pratt (US 2016/0204809 A1) and Kim et al. (US 2012/0155572 A1) and Pineda De Gyvez et al. (US 2010/0049465 A1) have been fully considered and but have been fully considered but they are not persuasive. The examiner has thoroughly reviewed the applicant’s arguments, however, firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
The applicant is reminded that the examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended.	
The applicant is reminded that the rejection is made based on the entire content of the cited prior art.  
(1) Applicant’s arguments: “Applicant wishes to first point out that, just because the "power amplifier" can "operate with a lower bias voltage ... while still producing an amplified transmit signal ... that meets one or more requirements," it does not mean the "feedback signal 112" will include any of the "one or more specified values for" "ACLR," "ACPR," "PAR," "EVM," "output power," and "received band noise and/or gain." Even if the "feedback signal 112" is said to include some or all of the "one or more specific values," a point Applicant does not concede, Komninakis still fails to disclose the "PA signature comprising at least one of a gain characteristic of the PA circuitry and a phase characteristic of the PA circuitry," as recited in claim 1 as amended, because none of the "ACLR," "ACPR," "PAR," "EVM," "output power," and "received band noise and/or gain" are the same as the "gain characteristic of the PA circuitry" or the "phase characteristic of the PA circuitry," (see REMARKS, page 10, lines 8-18).

Examiner’s response:
The combination of Komninakis, Pratt, Kim and Pineda De Gyvez teaches, “a  PA signature comprising at least one of a gain characteristic of the PA circuitry and a phase characteristic of the PA circuitry,” as recited in claim 1 and similarly in claims 13 and 21.

    PNG
    media_image1.png
    378
    571
    media_image1.png
    Greyscale

	As shown in Komninakis FIG. 1, controller 122 is coupled to the power amplifier 110, to the power supply 116 and to the predistorter 106. The controller 122 controls the power supply 116 and the 
Furthermore, paragraph [0082] of Komninakis discloses, “In some configurations, the circuitry 102 (e.g., controller 122) determines the power amplifier characteristic as follows. The controller 122 extracts matching signals from the captured transmit signal 104 and feedback signal 112. For example, the controller 122 performs one or more of frequency error correction, coarse matching, fine matching and equalization in order to extract matching signals. The controller 122 also performs phase correction and optionally performs binning. The controller 122 further performs curve fitting to determine the power amplifier characteristic 426 (e.g., an AMAM/AMPM characteristic of the power amplifier 110).”
Thus, one of ordinary skill in the art would know that the phase correction is based on the feedback signal which must comprise “at least one of a gain characteristic of the PA circuitry and a phase characteristic of the PA circuitry,” as recited in claim 1 and similarly in claims 13 and 21.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6 and 20 recite “wherein the control circuitry is further configured to adjust the bias voltage of the PA circuitry in the one or more corrective iterations to reduce the at least the EVM deviation to a predetermined EVM deviation threshold.”
Claims 1 and 13 recite “adjust the bias voltage of the PA circuitry in one or more corrective iterations to reduce at least the EVM deviation to a predetermined performance deviation threshold.”
Therefore, claims 6 and 20 do not further limit claims 1 and 13 (from which they respectively depend).
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Komninakis et al. (US 2013/0257529 A1) in view of Pratt (US 2016/0204809 A1) and Kim et al. (US 2012/0155572 A1) and Pineda De Gyvez et al. (US 2010/0049465 A1).
Regarding claim 1:
As shown in FIGS. 1-10 Komninakis discloses a radio frequency (RF) control circuit (see Komninakis, FIG. 1, circuitry 102
power amplifier (PA) circuitry (see Komninakis, FIG. 1, Power Amplifer 110) configured to amplify an RF signal based on a bias voltage (see Komninakis, FIG. 1, Bias Voltage 118) and generate a PA feedback signal comprising a  PA signature (see Komninakis, FIG. 1, Feedback signal 112) comprising at least one of a gain characteristic of the PA circuitry and a phase characteristic of the PA circuitry (see Komninakis, paragraph [0101]; “Examples of the one or more requirements include one or more specified values for adjacent channel leakage ratio (ACLR), adjacent channel power ratio (ACPR), peak-to-average ratio (PAR), error vector magnitude (EVM), output power (e.g., Pout), receive band noise (RxBN) and/or gain.”) ; and 
control circuitry coupled to the PA circuitry (see Komninakis, FIG. 1, Controller 122) and configured to: 
receive the PA signature (see Komninakis, FIG. 1, Controller 122 receives Feedback signal 112); 
determine a performance deviation comprising:
an adjacent channel power ratio (ACPR) deviation between an actual PA performance parameter and a target PA performance parameter based on the PA signature (see Komninakis, paragraph [0071]; “In some configurations, this determination 312 may be made by comparing estimated 310 performance corresponding to the next bias voltage (e.g., Vcc(i+1)) to one or more performance targets. For instance, the circuitry 102 (e.g., controller 122) may compare one or more performance metrics to one or more performance targets for adjacent channel leakage ratio (ACLR), adjacent channel power ratio (ACPR), peak-to-average ratio (PAR), error vector magnitude (EVM), output power (e.g., Pout), receive band noise (RxBN) and/or gain.”
adjust the bias voltage of the PA circuitry in one or more corrective iterations (see Komninakis, paragraphs [0033]-[0034]; “The initial voltage may be updated or adjusted in some configurations and/or instances…The procedure may then iterate the two foregoing steps until a performance requirement is met at a lowest Vcc(i+1).”).
signal processing circuitry (see Komninakis, FIG. 1 Predistorter 706) configured to receive the PA signature and perform digital pre-distortion (DPD) based on the PA signature (see Komninakis, FIG.7, Predistorter 706 and  paragraph [0100]; “The controller 722 also provides a predistortion control signal 724 to the predistorter 706. The predistortion control signal 724 may cause the predistorter 706 to apply a particular predistortion to the transmit signal 704a.”).

(1) Komninakis does not specifically disclose control circuitry configured to adjust the bias voltage of the PA circuitry in one or more corrective iterations “to reduce at least the EVM deviation to a predetermined performance deviation threshold.”
However, Pratt discloses control circuitry configured to adjust the bias voltage of the PA circuitry in one or more corrective iterations to reduce the performance deviation to a predetermined performance deviation threshold (see Pratt, FIG. 7 and paragraph [0080]; “These changes include updates of the algorithm in DPD 712 (which could affect GDPD), or bias control changes affecting the gain of PA 708. The CLGC module 704 can be coupled to digital control functions that affect the gain indexes, such that those digital control functions (or modules) can transmit information about the updates/changes and/or notification of the updates/changes to the CLGC module 704 and determine the appropriate adjustment for the gain of the transmit path based on the information and/or notification.”).


Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the invention of Komninakis as taught by Pratt and adjust the bias voltage of the PA circuitry in one or more corrective iterations to reduce the performance deviation to a predetermined performance deviation threshold with a reasonable expectation of success, thus allowing greatly reduce complexity for the baseband processing, lower the cost of the overall 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

(2) Komninakis does not specifically disclose “independent of the control circuitry”.
However, Kim discloses signal processing circuitry configured to receive the PA signature and perform digital pre-distortion (DPD) based on the PA signature independent of control circuitry (see Kim, FIG. 9 and paragraph [0093]; “This FPGA 902 interfaces with another FPGA 903 that performs the following Digital Signal Processing tasks: Crest Factor Reduction/Digital Upconversion/Digital Downconversion and Digital Predistortion. Another embodiment will be to integrate 902 with 903 in a single FPGA. The Serializer/De-serializer (SERDES) module converts the high speed serial bit stream from the optical to electrical receiver to a parallel bit stream. The De-Framer decodes the parallel bit stream and extracts the In-phase and Quadrature (I/Q) modulation and delivers this to the digital signal processing module 903. The Control and Management module extracts the control signals from the parallel bit stream and performs tasks based on the requested information.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the invention of Komninakis as taught by Kim and receive the PA signature and perform digital pre-distortion (DPD) based on the PA signature independent of control circuitry with a reasonable expectation of success, thus allowing more efficient pre-distortion.

(3) Komninakis does not specifically disclose “an error vector magnitude (EVM) deviation between an actual EVM and a target EVM based on the received PA signature”.
see Pineda De Gyvez, FIG. 1 and paragraph [0039]; “The record lists the expected deviation in the response to a bit pattern based test signal routed via the loopback path from the output of the power amplifier 170 to the input of demodulating mixer 188 in case the demodulating mixer 188 contains a parametric fault causing a deviation in the gain of the mixer. The left hand column indicates the nature of the test signal, and the right column indicates whether or not the EVM deviation detected by QSPK calculation block 128 is expected to exceed a predefined threshold. Preferably, the test signal dependent EVM behaviour of each performance parameter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the invention of Komninakis as taught by Pineda De Gyvez and an error vector magnitude (EVM) deviation between an actual EVM and a target EVM based on the received PA signature with a reasonable expectation of success, thus allowing more efficient pre-distortion.

Regarding claim 3: 
The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the RF control circuit of claim 1 wherein the control circuitry is further configured to adjust the bias voltage to maintain a constant bias current in the PA circuitry (see Komninakis, paragraph [0033]; “The procedure may start at an initial voltage. In some configurations and/or instances, the initial bias voltage may be Vcc(0) based on average power tracking. In this case, the initial voltage (e.g., Vcc(0)) may be a "safe" bias voltage that is determined based on average power tracking (APT), for example.”). 

Regarding claim 4:
see Komninakis, paragraph [0033]; “The controller 122 controls the power supply 116 and the predistorter 106 based on the transmit signal 104 and a feedback signal 112. In particular, the controller 122 determines a minimum bias voltage 118 from a set of voltages and a predistortion that enable the power amplifier 110 to produce an amplified transmit signal 108 in accordance with a requirement (e.g., a performance requirement).”); and adjust the bias voltage of the PA circuitry in the one or more corrective iterations (see Komninakis, paragraph [0033]; “The procedure may start at an initial voltage. In some configurations and/or instances, the initial bias voltage may be Vcc(0) based on average power tracking. In this case, the initial voltage (e.g., Vcc(0)) may be a "safe" bias voltage that is determined based on average power tracking (APT), for example.”) to reduce the power gain deviation to a predetermined power gain deviation threshold (see Pratt, FIG. 7 and paragraph [0080]; “These changes include updates of the algorithm in DPD 712 (which could affect GDPD), or bias control changes affecting the gain of PA 708. The CLGC module 704 can be coupled to digital control functions that affect the gain indexes, such that those digital control functions (or modules) can transmit information about the updates/changes and/or notification of the updates/changes to the CLGC module 704 and determine the appropriate adjustment for the gain of the transmit path based on the information and/or notification.”).

Regarding claim 5:
 The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the RF control circuit of claim 1 wherein the control circuitry is further configured to:  2Attorney Docket No. 2867-2189Application No. 15/903,113 determine the deviation between an actual ACPR and a target ACPR based on the received PA signature; and adjust the bias voltage of the PA see Komninakis, paragraph [0071]; “In some configurations, this determination 312 may be made by comparing estimated 310 performance corresponding to the next bias voltage (e.g., Vcc(i+1)) to one or more performance targets. For instance, the circuitry 102 (e.g., controller 122) may compare one or more performance metrics to one or more performance targets for adjacent channel leakage ratio (ACLR), adjacent channel power ratio (ACPR), peak-to-average ratio (PAR), error vector magnitude (EVM), output power (e.g., Pout), receive band noise (RxBN) and/or gain.”).

Regarding claim 6:
The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the RF control circuit of claim 1 wherein the control circuitry is further configured to adjust the bias voltage of the PA circuitry in the one or more corrective iterations (see Komninakis, paragraphs [0033]-[0034]; “The initial voltage may be updated or adjusted in some configurations and/or instances…The procedure may then iterate the two foregoing steps until a performance requirement is met at a lowest Vcc(i+1).”) to reduce the EVM deviation to a predetermined EVM deviation threshold (see Pratt, FIG. 7 and paragraph [0080]; “These changes include updates of the algorithm in DPD 712 (which could affect GDPD), or bias control changes affecting the gain of PA 708. The CLGC module 704 can be coupled to digital control functions that affect the gain indexes, such that those digital control functions (or modules) can transmit information about the updates/changes and/or notification of the updates/changes to the CLGC module 704 and determine the appropriate adjustment for the gain of the transmit path based on the information and/or notification.”).

Regarding claim 7:
see Komninakis, paragraphs [0033]-[0034]; “The initial voltage may be updated or adjusted in some configurations and/or instances…The procedure may then iterate the two foregoing steps until a performance requirement is met at a lowest Vcc(i+1).”). 

Regarding claim 8: 
The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the RF control circuit of claim 7 wherein in each of the plurality of corrective iterations, the control circuitry is further configured to: receive a PA signature update; update the performance deviation based on the PA signature update; and adjust the bias voltage of the PA circuitry in response to the updated performance deviation being greater than the predetermined performance deviation threshold (see Komninakis, paragraphs [0033]-[0034]; “The initial voltage may be updated or adjusted in some configurations and/or instances…The procedure may then iterate the two foregoing steps until a performance requirement is met at a lowest Vcc(i+1).”). 

Regarding claim 9: 
The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the RF control circuit of claim 8 wherein the control circuitry is further configured to terminate the plurality of corrective iterations in response to the updated performance deviation being less than or equal to the predetermined performance deviation threshold (see Komninakis, paragraphs [0033]-[0034]; “The initial voltage may be updated or adjusted in some configurations and/or instances…The procedure may then iterate the two foregoing steps until a performance requirement is met at a lowest Vcc(i+1).”). 

Regarding claim 10: 
The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the RF control circuit of claim 1 further comprising signal processing circuitry coupled to the PA circuitry and configured to: receive a digital signal from a digital signal source (see Komninakis, FIG. 7, modulator 746 and paragraph [0091]; “Transmit information 744 is provided to the modulator 746. The modulator 746 modulates the transmit information 744 according to a modulation scheme (e.g., phase-shift keying (PSK), quadrature amplitude modulation (QAM), etc.) to produce a modulated transmit signal 704a that is provided to the predistorter 706.”); receive the PA feedback signal from the PA circuitry (see Komninakis, FIG. 7, feedback 712a and paragraph [0093]; “A feedback signal 712a may be provided to the downconverter 754 from the amplified transmit signal 708. It should be noted that the feedback signal 712a may be captured by the controller 722 before or after the switch or duplexer.”); perform digital pre-distortion (DPD) on the digital signal based on the PA signature (see Komninakis, FIG.7, Predistorter 706 and  paragraph [0100]; “The controller 722 also provides a predistortion control signal 724 to the predistorter 706. The predistortion control signal 724 may cause the predistorter 706 to apply a particular predistortion to the transmit signal 704a.”); convert the digital signal into the RF signal and provide the RF signal to the PA circuitry; and provide the PA signature to the control circuitry (see Komninakis, FIG. 7, DAC 750 and paragraph [0092]; “The digital-to-analog converter 750 converts to the conditioned transmit signal 704c to an analog transmit signal 704d. The digital-to-analog converter 750 is coupled to the upconverter 752. The analog transmit signal 704d is provided to the upconverter 752, which upconverts the analog transmit signal 704d (into the radio frequency (RF) range, for example) to produce an upconverted transmit signal 704e, which is provided to the power amplifier 710.”). 

Regarding claim 11:
The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the RF control circuit of claim 10 wherein the signal processing circuitry comprises: digital baseband processing circuitry configured to receive the digital signal (see Komninakis, FIG. 7, modulator 746 and paragraph [0091]; “Transmit information 744 is provided to the modulator 746. The modulator 746 modulates the transmit information 744 according to a modulation scheme (e.g., phase-shift keying (PSK), quadrature amplitude modulation (QAM), etc.) to produce a modulated transmit signal 704a that is provided to the predistorter 706.”); pre-distorter circuitry configured to perform DPD on the digital signal based on the PA signature; DPD adaption circuitry configured to: receive the PA feedback signal comprising the PA signature from the PA circuitry; and provide the PA signature to the pre-distorter circuitry and the control circuitry (see Komninakis, FIG.7, Predistorter 706 and  paragraph [0100]; “The controller 722 also provides a predistortion control signal 724 to the predistorter 706. The predistortion control signal 724 may cause the predistorter 706 to apply a particular predistortion to the transmit signal 704a.”); and at least one signal digital-to-analog converter (DAC) configured to convert the digital signal into the RF signal and provide the RF signal to the PA circuitry (see Komninakis, FIG. 7, DAC 750 and paragraph [0092]; “The digital-to-analog converter 750 converts to the conditioned transmit signal 704c to an analog transmit signal 704d. The digital-to-analog converter 750 is coupled to the upconverter 752. The analog transmit signal 704d is provided to the upconverter 752, which upconverts the analog transmit signal 704d (into the radio frequency (RF) range, for example) to produce an upconverted transmit signal 704e, which is provided to the power amplifier 710.”).

Regarding claim 12: 
The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the RF control circuit of claim 10 further comprising a bias controller coupled between the control circuitry and the PA circuitry and configured to: receive a digital voltage control signal from the control circuitry; convert the digital voltage control signal into an analog voltage control signal; and provide the analog voltage control signal to the PA circuitry to adjust the bias voltage (see Komninakis, paragraph [0098]; “The controller 722 provides the power supply control signal 720 to the power supply 716. The power supply control signal 720 may cause the power supply 716 to produce a particular bias voltage 718. For example, the power supply control signal 720 may include one or more parameters that correspond to or indicate a particular bias voltage 718.”).

Regarding claim 13:
As shown in FIGS. 1-6 Komninakis discloses a method for optimizing power amplifier (PA) circuitry in a radio frequency (RF) control circuit comprising: 
receiving a PA feedback signal comprising a PA signature (see Komninakis, FIG. 1, Feedback signal 112 and ) comprising at least one of a gain characteristic of the PA circuitry and a phase characteristic of the PA circuitry (see Komninakis, paragraph [0101]; “Examples of the one or more requirements include one or more specified values for adjacent channel leakage ratio (ACLR), adjacent channel power ratio (ACPR), peak-to-average ratio (PAR), error vector magnitude (EVM), output power (e.g., Pout), receive band noise (RxBN) and/or gain.”); 
determining a performance deviation comprising: 
an adjacent channel power ratio (ACPR) deviation between an actual PA performance parameter and a target PA performance parameter of the PA circuitry based on the PA see Komninakis, paragraph [0071]; “In some configurations, this determination 312 may be made by comparing estimated 310 performance corresponding to the next bias voltage (e.g., Vcc(i+1)) to one or more performance targets. For instance, the circuitry 102 (e.g., controller 122) may compare one or more performance metrics to one or more performance targets for adjacent channel leakage ratio (ACLR), adjacent channel power ratio (ACPR), peak-to-average ratio (PAR), error vector magnitude (EVM), output power (e.g., Pout), receive band noise (RxBN) and/or gain.”); and 
adjusting a bias voltage of the PA circuitry in one or more corrective iterations (see Komninakis, paragraphs [0033]-[0034]; “The initial voltage may be updated or adjusted in some configurations and/or instances…The procedure may then iterate the two foregoing steps until a performance requirement is met at a lowest Vcc(i+1).”)
performing digital pre-distorition (DPD) based on the PA signature (see Komninakis, FIG.7, Predistorter 706 and  paragraph [0100]; “The controller 722 also provides a predistortion control signal 724 to the predistorter 706. The predistortion control signal 724 may cause the predistorter 706 to apply a particular predistortion to the transmit signal 704a.”).

(1) Komninakis does not specifically disclose control circuitry configured to adjust the bias voltage of the PA circuitry in one or more corrective iterations “to reduce at least the EVM deviation to a predetermined performance deviation threshold.”
However, Pratt discloses control circuitry configured to adjust the bias voltage of the PA circuitry in one or more corrective iterations to reduce the performance deviation to a predetermined performance deviation threshold (see Pratt, FIG. 7 and paragraph [0080]; “These changes include updates of the algorithm in DPD 712 (which could affect GDPD), or bias control changes affecting the gain of PA 708. The CLGC module 704 can be coupled to digital control functions that affect the gain indexes, such that those digital control functions (or modules) can transmit information about the updates/changes and/or notification of the updates/changes to the CLGC module 704 and determine the appropriate adjustment for the gain of the transmit path based on the information and/or notification.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the invention of Komninakis as taught by Pratt and adjust the bias voltage of the PA circuitry in one or more corrective iterations to reduce the performance deviation to a predetermined performance deviation threshold with a reasonable expectation of success

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

(2) Komninakis does not specifically disclose “independent of determining the performance deviation and adjusting the bias voltage”.
However, Kim discloses signal processing circuitry configured to receive the PA signature and perform digital pre-distortion (DPD) based on the PA signature independent of control circuitry (see Kim, FIG. 9 and paragraph [0093]; “This FPGA 902 interfaces with another FPGA 903 that performs the following Digital Signal Processing tasks: Crest Factor Reduction/Digital Upconversion/Digital Downconversion and Digital Predistortion. Another embodiment will be to integrate 902 with 903 in a single FPGA. The Serializer/De-serializer (SERDES) module converts the high speed serial bit stream from the optical to electrical receiver to a parallel bit stream. The De-Framer decodes the parallel bit stream and extracts the In-phase and Quadrature (I/Q) modulation and delivers this to the digital signal processing module 903. The Control and Management module extracts the control signals from the parallel bit stream and performs tasks based on the requested information.”).


(3) Komninakis does not specifically disclose “an error vector magnitude (EVM) deviation between an actual EVM and a target EVM based on the received PA signature”.
However, Pineda De Gyvez discloses an error vector magnitude (EVM) deviation between an actual EVM and a target EVM based on the received PA signature (see Pineda De Gyvez, FIG. 1 and paragraph [0039]; “The record lists the expected deviation in the response to a bit pattern based test signal routed via the loopback path from the output of the power amplifier 170 to the input of demodulating mixer 188 in case the demodulating mixer 188 contains a parametric fault causing a deviation in the gain of the mixer. The left hand column indicates the nature of the test signal, and the right column indicates whether or not the EVM deviation detected by QSPK calculation block 128 is expected to exceed a predefined threshold. Preferably, the test signal dependent EVM behaviour of each performance parameter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the invention of Komninakis as taught by Pineda De Gyvez and an error vector magnitude (EVM) deviation between an actual EVM and a target EVM based on the received PA signature with a reasonable expectation of success, thus allowing more efficient pre-distortion.


Regarding claim 14: 
see Komninakis, FIG. 7, modulator 746 and paragraph [0091]; “Transmit information 744 is provided to the modulator 746. The modulator 746 modulates the transmit information 744 according to a modulation scheme (e.g., phase-shift keying (PSK), quadrature amplitude modulation (QAM), etc.) to produce a modulated transmit signal 704a that is provided to the predistorter 706.”); performing the digital pre-distortion (DPD) on the digital signal based on the PA signature signature (see Komninakis, FIG.7, Predistorter 706 and  paragraph [0100]; “The controller 722 also provides a predistortion control signal 724 to the predistorter 706. The predistortion control signal 724 may cause the predistorter 706 to apply a particular predistortion to the transmit signal 704a.”); converting the digital signal into an RF signal; and providing the RF signal to the PA circuitry (see Komninakis, FIG. 7, DAC 750 and paragraph [0092]; “The digital-to-analog converter 750 converts to the conditioned transmit signal 704c to an analog transmit signal 704d. The digital-to-analog converter 750 is coupled to the upconverter 752. The analog transmit signal 704d is provided to the upconverter 752, which upconverts the analog transmit signal 704d (into the radio frequency (RF) range, for example) to produce an upconverted transmit signal 704e, which is provided to the power amplifier 710.”). 

Regarding claim 15: 
The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the method of claim 14 further comprising adjusting the bias voltage of the PA circuitry independently from performing the DPD on the digital signal based on the PA signature (see Komninakis, FIG.7, Predistorter 706 and  paragraph [0100]; “The controller 722 also provides a predistortion control signal 724 to the predistorter 706. The predistortion control signal 724 may cause the predistorter 706 to apply a particular predistortion to the transmit signal 704a.”). 

Regarding claim 16: 
The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the method of claim 14 further comprising adjusting the bias voltage of the PA circuitry concurrently to performing the DPD on the digital signal based on the PA signature (see Komninakis, paragraphs [0033]-[0034]; “The initial voltage may be updated or adjusted in some configurations and/or instances…The procedure may then iterate the two foregoing steps until a performance requirement is met at a lowest Vcc(i+1).”). 

Regarding claim 17:
 The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the method of claim 13 further comprising adjusting the bias voltage to maintain a constant bias current in the PA circuitry (see Komninakis, paragraphs [0033]-[0034]; “The initial voltage may be updated or adjusted in some configurations and/or instances…The procedure may then iterate the two foregoing steps until a performance requirement is met at a lowest Vcc(i+1).”). 

Regarding claim 18: 
The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the method of claim 13 further comprising: determining a power gain deviation between an actual power gain of the PA circuitry and a target power gain of the PA circuitry based on the received PA signature; and adjusting the bias voltage of the PA circuitry in the one or more corrective iterations to reduce the power gain deviation to a predetermined power gain deviation threshold (see Komninakis, paragraph [0071]; “In some configurations, this determination 312 may be made by comparing estimated 310 performance corresponding to the next bias voltage (e.g., Vcc(i+1)) to one or more performance targets. For instance, the circuitry 102 (e.g., controller 122) may compare one or more performance metrics to one or more performance targets for adjacent channel leakage ratio (ACLR), adjacent channel power ratio (ACPR), peak-to-average ratio (PAR), error vector magnitude (EVM), output power (e.g., Pout), receive band noise (RxBN) and/or gain.”).

Regarding claim 19: 
The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the method of claim 13 further comprising: determining the APCR deviation between an actual ACPR and a target ACPR based on the received PA signature; and adjusting the bias voltage of the PA circuitry in the one or more corrective iterations to reduce the ACPR deviation to a predetermined ACPR deviation threshold (see Komninakis, paragraph [0071]; “In some configurations, this determination 312 may be made by comparing estimated 310 performance corresponding to the next bias voltage (e.g., Vcc(i+1)) to one or more performance targets. For instance, the circuitry 102 (e.g., controller 122) may compare one or more performance metrics to one or more performance targets for adjacent channel leakage ratio (ACLR), adjacent channel power ratio (ACPR), peak-to-average ratio (PAR), error vector magnitude (EVM), output power (e.g., Pout), receive band noise (RxBN) and/or gain.”).

Regarding claim 20:
The combination of Komninakis, Pratt, Kim and Pineda De Gyvez discloses the RF control circuit of claim 13 wherein the control circuitry is further configured to adjust the bias voltage of the PA circuitry in the one or more corrective iterations (see Komninakis, paragraphs [0033]-[0034]; “The initial voltage may be updated or adjusted in some configurations and/or instances…The procedure may then iterate the two foregoing steps until a performance requirement is met at a lowest Vcc(i+1).”) to reduce the EVM deviation to a predetermined EVM deviation threshold (see Pratt, FIG. 7 and paragraph [0080]; “These changes include updates of the algorithm in DPD 712 (which could affect GDPD), or bias control changes affecting the gain of PA 708. The CLGC module 704 can be coupled to digital control functions that affect the gain indexes, such that those digital control functions (or modules) can transmit information about the updates/changes and/or notification of the updates/changes to the CLGC module 704 and determine the appropriate adjustment for the gain of the transmit path based on the information and/or notification.”).


Regarding claim 21:
As shown in FIGS. 1-6 Komninakis a radio frequency (RF) control circuit comprising: 
power amplifier (PA) circuitry configured to amplify an RF signal based on a bias voltage (see Komninakis FIG. 7 , power amplifier 710); 
signal processing circuitry (see Komninakis, FIG. 1 Predistorter 706) coupled to the PA circuitry (see Komninakis FIG. 7 , power amplifier 710) and configured to: 
receive a digital signal from a digital signal source (see Komninakis, FIG. 7, modulator 746 and paragraph [0091]; “Transmit information 744 is provided to the modulator 746. The modulator 746 modulates the transmit information 744 according to a modulation scheme (e.g., phase-shift keying (PSK), quadrature amplitude modulation (QAM), etc.) to produce a modulated transmit signal 704a that is provided to the predistorter 706.”); 
receive a PA feedback signal comprising a PA signature (see Komninakis, FIG. 7, feedback 712a and paragraph [0093]; “A feedback signal 712a may be provided to the downconverter 754 from the amplified transmit signal 708. It should be noted that the feedback signal 712a may be captured by the controller 722 before or after the switch or duplexer.”) comprising at least one of a gain characteristic of the PA circuitry and a phase characteristic of the PA circuitry (see Komninakis, paragraph [0101]; “Examples of the one or more requirements include one or more specified values for adjacent channel leakage ratio (ACLR), adjacent channel power ratio (ACPR), peak-to-average ratio (PAR), error vector magnitude (EVM), output power (e.g., Pout), receive band noise (RxBN) and/or gain.”)  from the PA circuitry; perform digital pre-distortion (DPD) on the digital signal based on the PA signature (see Komninakis, FIG.7, Predistorter 706 and  paragraph [0100]; “The controller 722 also provides a predistortion control signal 724 to the predistorter 706. The predistortion control signal 724 may cause the predistorter 706 to apply a particular predistortion to the transmit signal 704a.”); 
perform digital pre-distortion (DPD) on the digital signal based on the PA signature (see Komninakis, FIG.7, Predistorter 706 and  paragraph [0100]; “The controller 722 also provides a predistortion control signal 724 to the predistorter 706. The predistortion control signal 724 may cause the predistorter 706 to apply a particular predistortion to the transmit signal 704a.”); and 
convert the digital signal into the RF signal and provide the RF signal to the PA circuitry (see Komninakis, FIG. 7, DAC 750 and paragraph [0092]; “The digital-to-analog converter 750 converts to the conditioned transmit signal 704c to an analog transmit signal 704d. The digital-to-analog converter 750 is coupled to the upconverter 752. The analog transmit signal 704d is provided to the upconverter 752, which upconverts the analog transmit signal 704d (into the radio frequency (RF) range, for example) to produce an upconverted transmit signal 704e, which is provided to the power amplifier 710.”).
control circuitry coupled to the PA circuitry and the signal processing circuitry (see Komninakis, FIG. 1, Controller 122) and configured to: 
receive the PA signature from the signal processing (see Komninakis, FIG. 1, Controller 122 receives Feedback signal 112
determine a performance deviation comprising:
an actual PA performance parameter and a target PA performance parameter based on the PA signature (see Komninakis, paragraph [0071]; “In some configurations, this determination 312 may be made by comparing estimated 310 performance corresponding to the next bias voltage (e.g., Vcc(i+1)) to one or more performance targets. For instance, the circuitry 102 (e.g., controller 122) may compare one or more performance metrics to one or more performance targets for adjacent channel leakage ratio (ACLR), adjacent channel power ratio (ACPR), peak-to-average ratio (PAR), error vector magnitude (EVM), output power (e.g., Pout), receive band noise (RxBN) and/or gain.”); and 
adjust the bias voltage of the PA circuitry in one or more corrective iterations (see Komninakis, paragraphs [0033]-[0034]; “The initial voltage may be updated or adjusted in some configurations and/or instances…The procedure may then iterate the two foregoing steps until a performance requirement is met at a lowest Vcc(i+1).”).
wherein the signal processing circuit is further configured to perform the DPD based on the PA signature (see Komninakis, FIG.7, Predistorter 706 and  paragraph [0100]; “The controller 722 also provides a predistortion control signal 724 to the predistorter 706. The predistortion control signal 724 may cause the predistorter 706 to apply a particular predistortion to the transmit signal 704a.”).

(1) Komninakis does not specifically disclose control circuitry configured to adjust the bias voltage of the PA circuitry in one or more corrective iterations “to reduce at least the EVM deviation to a predetermined performance deviation threshold.”
see Pratt, FIG. 7 and paragraph [0080]; “These changes include updates of the algorithm in DPD 712 (which could affect GDPD), or bias control changes affecting the gain of PA 708. The CLGC module 704 can be coupled to digital control functions that affect the gain indexes, such that those digital control functions (or modules) can transmit information about the updates/changes and/or notification of the updates/changes to the CLGC module 704 and determine the appropriate adjustment for the gain of the transmit path based on the information and/or notification.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the invention of Komninakis as taught by Pratt and adjust the bias voltage of the PA circuitry in one or more corrective iterations to reduce the performance deviation to a predetermined performance deviation threshold with a reasonable expectation of success

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the invention of Komninakis as taught by Pratt and adjust the bias voltage of the PA circuitry in one or more corrective iterations to reduce the performance deviation to a predetermined performance deviation threshold with a reasonable expectation of success, thus allowing greatly reduce complexity for the baseband processing, lower the cost of the overall transceiver system, reduce power consumption and interfacing bandwidth, and at the same time, can benefit from improvements on the digital functions themselves through integration (see Pratt, paragraph [0005]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

(2) Komninakis does not specifically disclose “independent of the control circuitry”.
However, Kim discloses signal processing circuitry configured to receive the PA signature and perform digital pre-distortion (DPD) based on the PA signature independent of control circuitry (see Kim, FIG. 9 and paragraph [0093]; “This FPGA 902 interfaces with another FPGA 903 that performs the following Digital Signal Processing tasks: Crest Factor Reduction/Digital Upconversion/Digital Downconversion and Digital Predistortion. Another embodiment will be to integrate 902 with 903 in a single FPGA. The Serializer/De-serializer (SERDES) module converts the high speed serial bit stream from the optical to electrical receiver to a parallel bit stream. The De-Framer decodes the parallel bit stream and extracts the In-phase and Quadrature (I/Q) modulation and delivers this to the digital signal processing module 903. The Control and Management module extracts the control signals from the parallel bit stream and performs tasks based on the requested information.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the invention of Komninakis as taught by Kim and receive the PA signature and perform digital pre-distortion (DPD) based on the PA signature independent of control circuitry with a reasonable expectation of success, thus allowing more efficient pre-distortion.

(3) Komninakis does not specifically disclose “an error vector magnitude (EVM) deviation between an actual EVM and a target EVM based on the received PA signature”.
However, Pineda De Gyvez discloses an error vector magnitude (EVM) deviation between an actual EVM and a target EVM based on the received PA signature (see Pineda De Gyvez, FIG. 1 and paragraph [0039]; “The record lists the expected deviation in the response to a bit pattern based test signal routed via the loopback path from the output of the power amplifier 170 to the input of demodulating mixer 188 in case the demodulating mixer 188 contains a parametric fault causing a deviation in the gain of the mixer. The left hand column indicates the nature of the test signal, and the right column indicates whether or not the EVM deviation detected by QSPK calculation block 128 is expected to exceed a predefined threshold. Preferably, the test signal dependent EVM behaviour of each performance parameter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the invention of Komninakis as taught by Pineda De Gyvez and an error vector magnitude (EVM) deviation between an actual EVM and a target EVM based on the received PA signature with a reasonable expectation of success, thus allowing more efficient pre-distortion.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


GINA M. MCKIE
Examiner
Art Unit 2631


/GINA M MCKIE/Examiner, Art Unit 2631

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631